Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered October 21, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied without a hearing (see, People v Wharton, 74 NY2d 921). The observing officer radioed defendant’s description to a backup officer who apprehended defendant, after an attempt at flight, shortly thereafter. The identification by the observing officer three hours after the sale, upon the completion of the observation post operation, was a confirmatory police procedure for which a Wade hearing was not required (see, People v Rampersant, 272 AD2d 202, lv denied 95 NY2d 870; People v Broadwater, 248 AD2d 719, lv denied 92 NY2d 848; People v Cordero, 227 AD2d 290, lv denied 88 NY2d 1020).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Rosenberger, J. P., Tom, Ellerin, Rubin and Buckley, JJ. [As amended by unpublished order entered May 15, 2001.]